           CASE 0:20-cr-00200-SRN-TNL Doc. 35 Filed 01/25/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                        Criminal No. 20-200 (SRN/TNL)

                      Plaintiff,
                                                              ORDER
 v.

 Daniel Berglund,

                      Defendant.


Amber M. Brennan, United States Attorney's Office, 300 South Fourth Street, Suite 600,
Minneapolis, MN 55415 for the Government.

Rick E. Mattox, Mattox Law Office, 16670 Franklin Trail SE, Suite 250, Prior Lake, MN
55372, for Defendant Daniel Berglund.


      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated January 8, 2021 [Doc. No. 33], along with all the files and records,

and no objections to said Recommendation having been filed, IT IS HEREBY

ORDERED that:

      1.       Defendant’s Motion to Suppress Statements, Admissions and Answers

[Doc. No. 23] is DENIED.

      2.       Defendant’s Motion to Suppress Evidence Obtained as a Result of Search

and Seizure [Doc. No. 24] is DENIED.



Date: January 25, 2021                          s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
